DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Group I and Species A directed to Fig. 3-8 and 20 (claims 1-6, 10-12 and 16) in the reply filed on May 17th, 2022 is acknowledged. Claims 7-9 and 13-15 will be rejoined because claim 1 contains allowable subject matter. 
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “a fourth direction intersecting the first to the third direction” in lines 29-30. It is unclear to the Examiner if the fourth direction intersects the first, second or third directions or intersects all of the first, second and third directions.   
Claims 2-16 are being rejected for inheriting the above issue. 


Allowable Subject Matter
Claim 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: 
	Regarding claim 1, Fukuda et al (Patent No.: US 10,910,388 B2) discloses a semiconductor memory device in Figs. 1-4, comprising: a first conductive layer (92) extending in a first direction (y-direction) within a first layer (see Fig. 3); a first insulating region (54) extending in the first direction within the first layer and adjacent to the first conductive layer in a second direction (x-direction) intersecting the first direction (see Fig. 3); and a first pillar (memory cell MCA and MCB) extending in a third direction intersecting the first direction and the second direction, dividing the first insulating region, and provided in contact with the first conductive layer; wherein: the first pillar includes a first portion (pillar) that divides the first insulating region, and a second portion (60/FGA/91) that includes a part isotropically extending from the first portion toward the first conductive layer within the first layer (see Fig. 2-3); the first portion includes a first semiconductor layer (31) extending in the third direction and a first insulating film (40) provided on a side surface of the first semiconductor layer; the first pillar includes a first region that faces the first portion in the first direction and a second region other than the first region; and the second portion includes a first conductive film (FGA/FG) that is in contact with the first insulating film and a second insulating film (60/91) provided between the first conductive film and the first conductive layer, the second insulating film having a first thickness in a fourth direction intersecting the first to third directions within the second region and a second thickness in the second direction within the first region (thickness of 60/91 are the same through the layers) (see column 4, line 54 through column 15, line 16). 
	Fukuda et al. fails to disclose the semiconductor memory device comprising: the second insulating film having a first thickness in a fourth direction intersecting the first to third directions within the second region and a second thickness in the second direction within the first region, the first thickness being greater than the second thickness. 
Claims 2-16 depend on claim 1, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818